        Case 1:05-cr-00708-AKH
        Case 1:05-cr-00708-AKH Document
                               Document 138
                                        137 Filed
                                            Filed 11/23/20
                                                  11/20/20 Page
                                                           Page 12 of
                                                                   of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - -X
UNITED STATES OF AMERICA

vs.                                                                 05CR708 (AKH)
                                                                    ORDER FOR RELEASE
JORGE ARIEL DIAZ RAMIREZ                                            OF CASH BAIL

_________________x
       WHEREAS, on or about the 5th day of October, 2020, the defendant secured his release

on bail by posting $50,000 .00 cash bond and

       WHEREAS, the charges against Jorge Ariel Diaz Ramirez have been dismissed,

       IT IS HEREBY ORDERED that the Clerk of the Court is hereby authorized and directed

to return the said $50,000.00 to the receipt holder of the posted bond.


Dated: New York,   i$f York
       November~       2020




t;ftlc-~
Hon. Alvin K. Hellerstein
